Citation Nr: 0724766	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh 
(Muscle Group XIII).   

2.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

The veteran expressed disagreement with the initial rating 
assigned for post-traumatic stress disorder (hereinafter 
PTSD) in a statement received in December 2003, and this 
issue was addressed by Statement of the Case in May 2006.  A 
timely appeal thereafter with respect to this issue was not 
filed, but in a January 2007 communication, the veteran 
expressed a desire to pursue a claim for an increased rating 
for PTSD.  A May 2007 rating decision denied the veteran's 
claim for an increased rating for PTSD, and the veteran was 
notified of this decision in that month.  No further 
communication with respect to this issue has been received 
since that time.  As such, the issues currently properly 
before the Board are limited to those listed on the title 
page.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2006). 


FINDINGS OF FACT

1.  Moderately severe disability involving a shell fragment 
wound of Muscle Group XIII is not currently demonstrated by 
the competent evidence of record. 
 
2.  Residual scarring associated with a shell fragment wound 
of Muscle Group XIII is not currently demonstrated to involve 
any limitation of functioning.  

3.  In a statement submitted through his representative dated 
in January 2007, the veteran withdrew his appeal with respect 
to the issue of entitlement to a compensable initial rating 
for bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.73, 4.118 Diagnostic Codes (DCs) 5313, 7805 
(2006).    

2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to a 
compensable initial rating for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

With regard to the duty to notify, prior to initial 
adjudication, a letter dated in December 2002 satisfied the 
duty to notify provisions.  Another letter was sent in March 
2006 informing the veteran how VA assigns disability ratings 
and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There were readjudications of the claim 
thereafter in supplemental statement(s) of the case.

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran was afforded VA Compensation and Pension 
examinations in 2003 and 2006.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).

II. Legal Criteria/Analysis

A.  Shell Fragment Wound to Muscle Group XIII

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c). 

The provisions of 38 C.F.R. § 4.56(d)(1),(2),(3),(4) provide 
that disabilities resulting from muscle injuries under 
diagnostic codes 5301 through 5323, shall be classified as 
"slight," "moderate," "moderately severe," or "severe" 
as follows: 

Slight Disability of Muscles:

(i)  Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)  History and complaint:  Service department 
record of superficial wound with brief treatment and 
return to duty. Healing with good functional results. 
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.

(iii)  Objective findings:  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained 
in muscle tissue.

Moderate Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 

(ii)  History and complaint:  Service department 
record or other evidence of in-service treatment for 
the wound.  Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined by 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)  Objective findings:  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.

(ii)  History and Complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(c) of 
this section and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective Findings:  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe Disability of Muscles:

(i)  Type of injury:  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and 
scarring.

(ii)  History and complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.

(iii)  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and 
explosive effect of the missile.
(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Disability affecting Muscle Group XIII (the posterior thigh 
group affecting extension of the hip and flexion of the knee; 
outward and inward rotation of a flexed knee; acting with the 
rectus femoris and sartorius muscles synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint) is 
rated as follows:  Slight disability, 0 percent; moderate 
disability, 10 percent; moderately severe disability, 30 
percent; severe disability, 40 percent.  38 C.F.R. § 4.73, DC 
5313.  

Under 38 C.F.R. § 4.118, DC 7805, scarring that is not 
otherwise described by regulation (such as scarring that 
involves the head, face, or neck or that is tender, painful 
or causes limitation of motion) is to be rated on the basis 
of the limitation of functioning of the affected part.  


The service medical records indicate the veteran sustained a 
shell fragment wound to his right thigh in June 1970, 
described as a one centimeter fragment wound of the anterior 
surface of the medial right thigh.  X-rays at that time 
showed a single metal fragment in the soft tissues of the 
right leg but no evidence of a fracture.  There were no 
neurological or vascular deficits shown, the wound was 
debrided and secondarily closed, and the veteran was 
discharged for duty after almost two weeks of 
hospitalization.  No further treatment during service for 
these wounds was demonstrated.   

After service, a December 1970 rating decision granted 
service connection for a shell fragment wound of the right 
thigh, and assigned a noncompensable rating for this 
disability under DC 7805.  This noncompensable rating was 
increased to 10 percent by a May 2003 rating decision, with 
the disability rated under DCs 7805-5313 by this rating 
decision.  (Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2006)).  This rating decision 
followed a January 2003 VA examination, the reports from 
which indicate the claims file was reviewed by the examiner.  
At that time, the veteran reported that the shrapnel wounds 
sustained during service healed well after they had been 
sutured and that he never had an infection thereafter.  He 
noted that over the years, the main symptoms in his right 
thigh were soreness and occasional tingling and numbness 
produced by prolonged walking or standing.  The veteran 
described the symptoms as being located in a diffuse area 
rather than specifically at one point, although they were 
centered in the anterior aspect of the right thigh.  The 
symptoms were said to last for a few minutes and dissipate 
with rest.  He denied any sensory impairment, weakness or 
functional impairment in the right thigh.  It was noted that 
the scars were well healed and that the veteran had never had 
any keloid formation, scar inflammation or infection.  

Upon physical examination in January 2003, a one inch long 
scar was noted in the anteromedial aspect of the lower half 
of the right thigh.  The scar was described as having healed 
"very well," and "even hard to find."  There was no loss 
of muscle underneath the scarring and the skin of the healed 
scar was smooth without any ulceration, depression or 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation noted, and the scar was not disfiguring.  
Upon palpation of the thigh, the veteran reported a mild 
discomfort but there was otherwise no pain or tingling 
produced.  An x-ray of the right femur was reported to show 
residual shrapnel without any underlying bony abnormality.  
It was reported by way of impression that the scar from the 
shell fragment wound was "not contributing to any 
disability." 

At a VA examination in April 2006, the veteran reported 
having constant pain, described as 6/10, in the distal right 
thigh area of his shell fragment wound.  He also reported 
constant numbness in this area, and a history of sciatica in 
this leg.  Similar findings with respect to the residual 
scarring described at the January 2003 VA examination were 
reported, although an area of numbness extending 
circumferentially around the scar measuring two to three 
centimeters was described.  

After reviewing the rather minimal findings demonstrated upon 
the VA examinations in January 2003 and April 2006, it is 
clear that "moderately severe" disability as described by 
the criteria set forth above is not demonstrated so as 
warrant a 30 percent rating under DC 5313.  In this regard, 
no loss of muscle substance in the affected area was 
demonstrated by the clinical evidence set forth above, and by 
the veteran's own admission in January 2003, there is no 
sensory impairment, weakness or functional impairment in the 
right thigh.  

The veteran does have a retained shrapnel fragment, which is 
one of the criteria of a severe muscle disability.  However, 
considering the total disability picture in this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted. Tropf v. Nicholson, 20 Vet. App. 317 (2006) 
(regulation setting forth classification of muscle injuries 
as slight, moderate, moderately severe or severe employs 
essentially a totality-of-the-circumstances test and no 
single factor is per se controlling in determining the rating 
for a muscle injury). There is no record or history of loss 
of power, weakness, or impairment of coordination associated 
with the residuals of the veteran's shrapnel wound. In 
addition, there is no evidence of loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. With the exception of the noted complaints of 
pain (soreness) and numbness, there have been no findings of 
current disability related to muscle injury, and the most 
recent examination found no current disability from the 
muscle injury. The veteran's disability is most similar to 
the description of the objective findings for a slight injury 
under 38 C.F.R. § 4.56(d)(1)(iii), so the currently assigned 
rating of 10 percent, which contemplates a moderate 
disability, sufficiently compensates him for his subjective 
complaints.

Finally, while scarring in the left thigh remains, it has 
been described as "hard to find," and there is no 
indication that the scarring has resulted in functional 
disability so as to warranted increased compensation, to 
include by way of a separate rating, under 38 C.F.R. § 4.115, 
DC 7805 or any other potentially applicable code pertaining 
to skin disabilities codified at 38 C.F.R. § 4.118.  See 
Esteban v Brown, 6 Vet. App. 259 (1994).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to residuals of a shell 
fragment wound of the right thigh, and these 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  


Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for residuals of a shell fragment wound of 
the right thigh, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Bilateral Hearing Loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran in a statement submitted through his 
representative dated in January 2007 withdrew his appeal with 
respect to the issue of entitlement to an increaed intial 
rating for bilateral hearing loss.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to this issue and it is dismissed. 


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right thigh is denied.    

The claim for a compensable intial rating for bilateral 
hearing loss is dismissed.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


